Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-5, 7, 8, 16-18, 27, 31, 32, 38-42, 44 and 45 of J. Li et al., US 16/967,972 (Aug. 6, 2020) are pending and subject to restriction/election.  

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and process of use of said product; or
(3) 	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5) 	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Restriction

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group (I)	claims 1-3, 7, 8, drawn to a metal-organic framework comprising at least one M4+ and at least one tetratopic organic linker of formula (I); 
Group (II)	claims 4 and 5 drawn to a metal-organic framework comprising at least one M4+ and at least one tetratopic organic linker of formula (I) of Group (I); wherein M4+ is in the form of a (M4+)6 cluster;
Group (III)	claims 16-18 drawn to a method of at least partially separating a first aliphatic hydrocarbon compound from a mixture comprising the first aliphatic hydrocarbon and at least one distinct aliphatic hydrocarbon compound, the method comprising contacting the mixture with the metal organic framework of Group (I);
Group (IV)	claims 27, 31, 32, 38, and 39 drawn to a method of separating a first aliphatic hydrocarbon compound from a first mixture of aliphatic hydrocarbons, the method comprising contacting the first mixture with a Ca(H2tcpb) MOF; and
Group (V)	claims 40-42, 44, and 45 drawn to a device for separating aliphatic hydrocarbon compounds from one another, the device comprising: a first column that is at least partially filled with Ca(H2tcpb) MOF, the first column comprising an inlet, a first outlet, and a second outlet.  

Note: If any of Groups (I), (II) or (III) is elected then election of a single disclosed of a metal-organic framework comprising at least one M4+ and at least one tetratopic organic linker of formula (I) is required.  Such election necessarily requires election of a formula (I) species and an M4+ species.  Species are found in the specification.  No election of species is presently required if either of Groups (IV) or (V) is elected. 

Lack of Unity of Invention

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.

According to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. The “Instructions Concerning Unity of Invention” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b)) state, “The expression 'special technical features' is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.” Thus, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the art. The technical feature that unites the groups is not a contribution over the art.

Groups (I), (II) and (III) Lack of Unity of Invention Over O. Jason et al., WO 2015/177511 (2015) (“Jason”)

In the instant case, Groups (I), (II) and (III) lack unity of invention because even though the inventions of these groups require the common technical feature of a metal-organic framework comprising at least one M4+ and at least one tetratopic organic linker of formula (I), this technical feature is not a special technical feature because it does not make a contribution over O. Jason et al., WO 2015/177511 (2015) (“Jason”).  Jason discloses a method of preparing a metal organic framework comprising metal ions and carboxylate ligands.  Jason at page 1, lines 20-27.  

Jason teaches that the carboxylate ligands of the metal organic framework are derived from the carboxylic acid precursor ( or salt thereof) and that the term "derived" means that the carboxylic acid compounds are present in partly deprotonated or fully deprotonated form.  Jason at page 4, lines 10-14.  

derived from a carboxylic acid selected from L22:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

The fully deprotonated tetracarboxylate derived from Jason ligand L22 corresponds to the Group (I) tetratropic organic linker of formula (I) (see (abtc) of instant claim 7).  

Jason teaches that the metal ions may comprise M2+ metal ions, M3+ metal ions, or M4+ metal ions.  Jason at page 3, line 25.   Additionally Jason teaches that the metal ions which are part of the metal organic framework may comprise, for example, M4+ metals such as zirconium and titanium.  Jason at page 2, lines 26-31.  

In Example 1, Jason teaches preparation of the metal organic framework PCN-250 (Fe3)/L22 carboxylate ligands (Fe3).  Jason at pages 19-20.  One of ordinary skill in the art is motivated with a reasonable likelihood of success to employ a M4+ metal (such as zirconium or titanium) in Jason Example 1 with ligand L22 so as to arrive at the instant metal-organic framework of Group (I) in view of Jason’s specific teaching such M4+ metals are suitable metal equivalents.  Therefore, the common technical feature of a metal-organic framework comprising at least one M4+ and at least one tetratopic organic linker of formula (I) among Groups (I), (II) and (III) is obvious in view of Jason and is not a special technical feature.  As such, Groups (I), (II) and (III) lack unity of invention.  


Groups (IV) and (V) Lack of Unity of Invention Over A. Plonka et al., Chemistry of Materials, 1636-1646 (2016) (“Plonka”)

In the instant case, Groups (IV) and (V) lack unity of invention because even though the inventions of these groups require the common technical feature of separating aliphatic hydrocarbon compounds from one another using Ca(H2tcpb) MOF, this technical feature is not a special technical feature because it does not make a contribution over A. Plonka et al., Chemistry of Materials, 1636-1646 (2016) (“Plonka”).  Plonka discloses that “SBMOF-2 also has the ability to separate a 7-component CH4/C2H2/C2H4/C2H6/C3H6/C3H8/C4H10 mixture into four different fractions”.  Plonka at page 1644, col. 1 under “4. Conclusion”.  SBMOF-2 is considered identical to instantly claimed Ca(H2tcpb) MOF because it has the same polyhedral representation.  Compare Plonka’s polyhedral representation of SBMOF-2 at Fig. 1, page 1637 (i.e., [Ca(tcpb)] wherein Plonka Fig. 1 depices that each tcbp molecule has two H atoms) with instant Fig. 57 A (diagram of the crystal structure of Ca(H2tcpb)).  Thus while Plonka refers to SBMOF-2 as [Ca(tcpb)] and the instant claims recite Ca(H2tcpb), they are considered to refer to the same metal organic framework using slightly different nomenclatures.  The common technical feature of separating aliphatic hydrocarbon compounds from one another using Ca(H2tcpb) MOF is disclosed in the prior art and is therefore not a special technical feature.  As such, Groups (IV) and (V) lack unity of invention.  

Groups (I), (II) and (III) Do Not Share a Technical Feature with any of Groups (IV) and (V)

Groups (I), (II) and (III) lack unity of invention with any of with any of Groups (IV) and (V) because the groups do not share the same or corresponding technical feature.  That is, Groups (I), (II) and (III) are directed to a metal-organic framework comprising at least one M4+ and at least one tetratopic organic linker of formula (I), whereas Groups (IV) and (V) are directed to Ca(H2tcpb), which does not fall within the genus of formula (I).  


Election of Species

This application contains claims directed to more than one metal-organic framework comprising at least one M4+ and at least one tetratopic organic linker of formula (I):.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species do not form a single inventive concept because, as discussed above, the shared technical feature does not make a contribution over the prior art.  

Applicant is required in reply to this action, if any of Groups (I), (II) or (III) is elected, to elect a single disclosed of a metal-organic framework comprising at least one M4+ and at least one tetratopic organic linker of formula (I) is required (which necessarily requires election of a formula (I) species and an M4+ species) to which the claims shall be restricted if no generic claim is finally held to be allowable.  Species are found in the specification.

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  

Notice of Rejoinder between Product and Process Claims

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Reply and Traversal

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622